oo ON HD OA BP WW N &

BO NO NH NH WN NY NH KH HO BB Be Se Re ee Se SS SS
on NHN A BP WW NY §|§ OF OO fH ~>IDHWD A BW NY KH OCS

Case 3:19-cv-00299-SDD-RLB Document1 05/10/19 Page 1of 21

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 

DONNA LAIRD
Plaintiff, COMPLAINT
Vv. Civ. No. 19-299

LARRY SPENCER, in his official capacity
as a Justice of the Peace for East Baton
Rouge Parish, Louisiana

and

THE STATE OF LOUISIANA

Defendants.

 

 

 

 

 
Oo Oo DA WN BR WH NH &

NO NO HO WH NH NY WH HD HN — KS S&S S| FS FF SF SS Se Be
Oo TDN aA Ff WN KH DOD BO DWH HD vn BPW NY KF CO

Case 3:19-cv-00299-SDD-RLB Document1 05/10/19 Page 2 of 21

INTRODUCTION

1. Donna Laird, a Hard of Hearing individual, (“Plaintiff”) brings this
Complaint against Larry Spencer, in his official capacity as the Justice of the Peace for
Ward 3, District 3 of the Parish of East Baton Rouge, Louisiana, and the State of
Louisiana (collectively “Defendants’”) on the basis that Defendants failed and/or refused
to provide auxiliary aids and services necessary to ensure that Plaintiff would have
effective access to aural communications in the course of proceedings in Justice
Spencer’s court, to which Plaintiff was a party as a defendant. In her Answer prior to
eviction proceedings before Justice Spencer, Plaintiff requested that his court provide a
CART machine or an oral interpreter due to her disability. In a letter addressed to
Plaintiff, Justice Spencer explicitly refused to provide either of Plaintiff's requested
accommodations on the basis that any auxiliary aid “must be provided by [Plaintiff]”.
Justice Spencer made no further effort to collaborate with Plaintiff to accommodate her
disability. Plaintiff attended the hearing as scheduled on August 14, 2018 and Justice
Spencer provided no auxiliary aid that would afford effective access to communication
for her. Instead, despite her verbal objection, Plaintiff was forced to get through the
hearing with only scribbled notes on a notepad as a nominal and inadequate gesture
towards an accommodation. As Plaintiff anticipated, Plaintiff did not have access to a
significant proportion of the spoken communications made during the hearing,

particularly between Justice Spencer and the opposing party. The Defendants’ refusal to

 

 

 

 
C0 ON HD NW FP WD N &

wm WNO NO WH WH NH NH KN HN HR &- = = = He Re SS S
on NH OW BP WO NY K& CO OBO Ons DA Nn BR WW NY KH CO

Case 3:19-cv-00299-SDD-RLB Document1 05/10/19 Page 3 of 21

provide an accommodation violates Title II of the Americans with Disabilities Act
(“ADA”), 42 U.S.C. § 12131 et seg.; Section 504 of the Rehabilitation Act “RA”), 29
U.S.C. §794; and the Louisiana Interpreter’s Law, LA R.S. §46:2361 et seq.

2. Based on Plaintiffs allegations herein, it is evident that Defendants have
failed to implement appropriate policies and training regarding the civil rights and
communication needs of deaf individuals in accordance with law.

3. Plaintiff brings this lawsuit to compel Defendants to cease unlawful
discriminatory practices and implement policies and procedures that will ensure effective
communication, full and equal enjoyment, and a meaningful opportunity to participate in
and benefit from Defendants’ services, programs, or activities. Plaintiff seeks declaratory
and equitable relief, injunctive relief, compensatory damages, attorney’s fees, litigation
expenses, and court costs to redress Defendants’ unlawful discrimination on the basis of
disability in violation of Title II of the Americans with Disabilities Act (“ADA”), 42
U.S.C. §12131 et seg.; Section 504 of the Rehabilitation Act “RA”), 29 U.S.C. §794; the
Louisiana Interpreter’s Law, LA R.S. §46:2361 et seq; and any other available state law
causes of action.

THE PARTIES

4. Plaintiff DONNA LAIRD brings this action and is an individual residing in

East Baton Rouge Parish, Louisiana. Plaintiff is a Hard of Hearing individual, and she is

an individual with a disability within the meaning of federal and state antidiscrimination

 

 

 

 
50 mH DWH Ff WD N —

NO NO NH NY NM WH bP KN NHN YY HB B&B HR HS SF S| = Se
oN DN ON BP WY NY —& CO OO OHH HD nH BP WY NYO KF CO

Case 3:19-cv-00299-SDD-RLB Document1 05/10/19 Page 4 of 21

laws.

5. Defendant LARRY SPENCER is a Justice of the Peace for Ward 3, District
3 of the Parish of East Baton Rouge. Defendant is a public entity within the meaning of
Title II of the ADA and is subject to the requirements of that Title. Defendant receives
federal financial assistance by virtue of being an official of the State of Louisiana and is
subject to the requirements of Section 504 of the RA. Defendant also is subject to the
requirements of the Louisiana Interpreter’s Law as a presiding officer over Louisiana
judicial proceedings.

6. Defendant STATE OF LOUISIANA is responsible for the creation and
administration of judicial offices and their activities in the State of Louisiana via state
constitution and state statute. Furthermore, under Louisiana jurisprudence by virtue of the
office’s creation by either the state constitution or state statute, the Office of Justice of the
Peace is considered a “state office” and unobjectionably considered an instrumentality of
state government. Defendant is a public entity within the meaning of Title II of the ADA
and is a recipient of federal financial assistance, including Medicare and/or Medicaid
reimbursements, and therefore is subject to the requirements of Title II of the ADA and
Section 504 of the RA. Additionally, as the Office of the Justice of the Peace is a state
office, Defendant is responsible for Justice Spencer’s compliance with the Louisiana

Interpreter’s Law.

JURISDICTION & VENUE

 

4.

 

 

 

 
oOo N DO FF WN =

NO NO NO NH NY NW HD HD HN | | FS F&F FS Fe Be Se HR eB
OoOn DN NH BP WN KH DO DWBA KH NH BW NY KF CO

Case 3:19-cv-00299-SDD-RLB Document1 05/10/19 Page 5of 21

7. This Court has jurisdiction over the subject matter of this action pursuant to
28 U.S.C. §§ 1331 and 1343 for Plaintiffs claims arising under federal law.

8. This Court has supplemental jurisdiction over Plaintiffs claims in this action
arising under state law pursuant to 28 U.S.C. $1367 because they are so related to
Plaintiffs claims arising under federal law over which this Court has original jurisdiction
that they form the same case or controversy under Article III of the United States
Constitution.

9. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because the
Defendants reside within the jurisdiction of this District, and/or a substantial part of the
events that give rise to the claims occurred in this District, and/or the Defendants have
sufficient contacts with this District to subject it to personal jurisdiction at the time this
action is commenced.

STATEMENT OF FACTS

10. Plaintiff Donna Laird (hereinafter “Plaintiff’) is a hard of hearing individual.

11. Plaintiff is substantially limited in the major life activities of hearing,
communicating, and working.

12. Due to her disability, Plaintiff often requires auxiliary aids and services to
ensure effective communication, particularly in open group settings such as judicial
proceedings.

13. On or about August 7, 2018, Plaintiff received a citation for an eviction

-5-

 

 

 

 
0 eo NH OH BP WN

NO NO NY NW NY NM ND WN WN PF FF FF FF oF KF OF OS Oh Sl
on N UN BP WD NO KF CO OO TBA HDA A Hh WW NYO —& O&O

Case 3:19-cv-00299-SDD-RLB Document1 05/10/19 Page 6 of 21

proceeding instituted by her landlord. The eviction proceeding was assigned to be held
Tuesday, August 14, 2018 at 10:00 AM.

14. On or about August 7, 2018, Plaintiff filed a written answer with Justice
Larry Spencer (hereinafter “Justice Spencer”). In her answer, Plaintiff requested the
provision of either one of two auxiliary aids to facilitate effective communication during
the upcoming eviction proceeding: CART captioning services or an oral interpreter.

15. CART (Communication Access Real-time Translation) references a system
that court reporters and closed captioners use to convert speech to text. Generally, a
trained operator uses computer software and/or stenography methods to transcribe spoken
speech into text, word for word. This text is displayed on the operator’s computer screen
in real-time for the client to read. An oral interpreter is an individual who facilitates
communication between Deaf and/or Hard of Hearing individuals who have residual
hearing but benefit from lip-reading to receive aural information. An oral interpreter
remains in close proximity to the client, in a location best suited to the client, and
inaudibly repeats all oral communication to the client.

16. On or about August 7, 2018, Justice Spencer wrote and mailed a letter to
Plaintiff via U.S. Mail. Within this letter, Justice Spencer denied Plaintiff's request for
his court’s provision of CART services, stating “as for the CART machine, if this is
needed, this must be provided by the defendant.” Justice Spencer also implicitly denied

Plaintiff's request for an oral interpreter by failing to address it entirely. Justice Spencer

 

 

 

 
Oo ON HD A fF WW YN —

NO NO NY NY NY NY NY HN HN RHR BRB HRB RB HH RP Se S|
Oo nN NHN nA BPW NY K& CO OBO CHA HDA A BP WY NY KH OS

Case 3:19-cv-00299-SDD-RLB Document1 05/10/19 Page 7 of 21

placed all responsibility, logistically and financially, for the provision of auxiliary aids on
Plaintiff.

17. On or about August 14, 2018, Plaintiff's eviction proceeding was held in
Justice Spencer’s court. When Plaintiff arrived, as she expected, it became apparent that
neither of her requested auxiliary aids would be provided to her for the eviction
proceeding. When the hearing began, Plaintiff verbally objected to the fact that her
requested auxiliary aids had not been provided. Justice Spencer indicated that he would
write notes on a legal pad for Plaintiff's benefit. When Plaintiff expressed her objection
to this arrangement, Justice Spencer laughed and stated that Plaintiff could hear him. As
the hearing proceeded, there was a great deal of verbal communication that was made
with no attempt whatsoever to write notes on the aforementioned legal pad for Plaintiff's
benefit. When Justice Spencer did write notes, it was at his discretion and judgment
alone. Compounding her difficulty, Plaintiff's landlord was situated to her right, which is
the ear where she has her most significant hearing loss. Even though some notes at times
were written on the notepad for Plaintiff to view, she failed to hear and understand a
significant portion of the oral communications that were made during the hearing, which
impaired her ability to effectively and fully participate in the proceeding. Writing notes
does not constitute an appropriate auxiliary aid for Plaintiff that would afford her
effective communication in this context.

18. Due to Justice Spencer’s refusal to provide effective auxiliary aids that

 

 

 

 
oo eo DN OW BR WD NO =

NO wNO NO NH ND YW HN WN HN HF F&F KF KF Fe RPO Seo eS S|
oN NHN ON FP WY NY K&B CO BO RH HD nH FBP WW NY | S&S

Case 3:19-cv-00299-SDD-RLB Document1 05/10/19 Page 8 of 21

would ensure that communications between Plaintiff, Justice Spencer, and other
participants in the eviction proceeding were as effective as for all others, Plaintiff was
denied the opportunity to fully and effectively participate in this critical proceeding
because she could not access all of the aural content of the hearing. Furthermore, her
inability to fully participate and represent herself rendered her unable to enjoy the
benefits and protections of a judicial hearing.

19. Ultimately, Justice Spencer rendered judgment for Plaintiff's landlord,
which resulted in Plaintiffs eviction.

20. Upon information and belief, Defendants were aware of Plaintiff's obvious
disability.

21. Defendants failed to undertake any meaningful assessment of Plaintiffs
communication needs and abilities.

22. Defendants did not give primary consideration to Plaintiff's expressed
preferences for auxiliary aids or otherwise take them into account and made no attempt
otherwise to collaborate with Plaintiff to furnish appropriate auxiliary aids that would
afford her access to effective communication during the proceedings.

23. Defendants placed all responsibility for the provision of any auxiliary aids
on Plaintiff.

24. Defendants forced Plaintiff to rely entirely on her deficient hearing and

communicate during the proceedings solely through direct spoken communication and

 

 

 

 
NO NY NY NY NY NY WN NN NN KF | HF KF KF Re Re Re SS
Con DD A BW NYO K§& OD OO OnrH HD nA BR W NY KH CO

0 mH ND HA FP WN

Case 3:19-cv-00299-SDD-RLB Document1 05/10/19 Page 9 of 21

periodic written notes, neither of which provide effective communication access for
Plaintiff in the complex context of a judicial proceeding.

25. Due to Defendants’ failure to ensure effective communication for Plaintiff,
her ability to participate in the proceedings of Justice Spencer’s court and to enjoy the
benefits of a judicial proceeding was objectively substandard and inferior to those who
are hearing. As a result, Plaintiff was subjected to discriminatory treatment because of
her disability.

26. Defendants intentionally discriminated against Plaintiff with deliberate
indifference to her rights and to her communication needs, causing Plaintiff injury in
enduring frustration, humiliation, fear, anxiety, and emotional distress.

27. Plaintiff, as a resident of East Baton Rouge Parish, may foreseeably have to
appear before Justice Spencer in the future and this possibility generates significant fear
and distress for Plaintiff due to the discrimination she faced and expects to face in the
future if she has to return to Justice Spencer’s court.

CLAIM 1: VIOLATIONS OF TITLE II OF THE AMERICANS WITH
DISABILITIES ACT

28. Plaintiff repeats and realleges all preceding paragraphs in support of this
claim.

29. At all times relevant to this action, Title II of the ADA, 42 U.S.C. § 12131,
et seq. has been in full force and effect and has applied to Defendants’ conduct.

30. At all times relevant to this action, the United States Department of Justice

-9-

 

 

 

 
0 On DN nA FP WD NO —

NY NO NH HN NH HN WN HN KN RB BSB Be HR FSF FSF | SS
oN DN OW BP WO HYO KK ODO OHO DBnNA HD NA BPW NY KK CO

Case 3:19-cv-00299-SDD-RLB Document1 05/10/19 Page 10 of 21

regulations implementing Title II of the ADA, 28 C.F.R. Part 35, have been in full force
and effect and have applied to the Defendants’ conduct.

31. Defendants are a State government or a department, agency, special purpose
district, or other instrumentality of a State. Therefore, both Defendants are public entities
within the meaning and coverage of Title II of the ADA, 42 U.S.C. § 12131(1).

32. Atall times relevant to this action, Plaintiff has been substantially limited in
the major life activities of hearing, communicating, and working, and is a qualified
individual with a disability within the meaning of the ADA, 42 U.S.C. § 12131(1) and 28
C.F.R. 35.108.

33. Title II of the ADA provides that “no qualified individual with a disability
shall, by reason of such disability, be excluded from participation in or be denied the
benefits of the services, programs, or activities of a public entity, or be subjected to
discrimination by any such entity.” 42 U.S.C. § 12132.

34. Federal regulations implementing Title If of the ADA provide that a public
entity may not, on the basis of disability, “afford a qualified individual with a disability
an opportunity to participate in or benefit from the aid, benefit, or service that is not equal
to that afforded others.” 28 C.F.R. § 35.130(b)(1)(ii). Furthermore, a public entity may
not “provide a qualified individual with a disability with an aid, benefit, or service that is
not as effective in affording equal opportunity to obtain the same result, to gain the same

benefit, or to reach the same level of achievement as that provided to others.” 28 C.F.R. §

-10-

 

 

 

 
50 me NT HD nA fF WW YN &—

NO NO NM HO ND HN NY KN HV KF KF HF KF HB KF KF S| =| =
ont NO ON BW NY KH Oo Oo DOH KH NH BPW NY K—- O&O

Case 3:19-cv-00299-SDD-RLB Document1 05/10/19 Page 11 of 21

35.130(b)(1)(iii).

35. Federal regulations implementing Title II of the ADA also provide that a
public entity “may not place a surcharge on a particular individual with a disability or any
group of individuals with disabilities to cover the costs of measures, such as the provision
of auxiliary aids or program accessibility, that are required to provide that individual or
group with the nondiscriminatory treatment required by the Act or this part.” 28 C.F.R. §
35.130(f).

36. Federal regulations implementing Title II of the ADA further provide that a
public entity “shall take appropriate steps to ensure that communications with applicants,
participants, members of the public, and companions with disabilities are as effective as
communications with others.” 28 C.F.R. § 35.160(a)(1).

37. Federal regulations implementing Title II of the ADA provide that a public
entity “A public entity shall furnish appropriate auxiliary aids and services where
necessary to afford qualified individuals with disabilities, including applicants,
participants, companions, and members of the public, an equal opportunity to participate
in, and enjoy the benefits of, a service, program, or activity of a public entity.” 28 C.F.R.
§ 35.160(b)(1).

38. 28 C.F.R. § 35.160(b)(2) states that the “type of auxiliary aid or service
necessary to ensure effective communication will vary in accordance with the method of

communication used by the individual; the nature, length, and complexity of the

-11-

 

 

 

 
So Oo HNN OW BP WD N —

NO bBo NO NH ND NY NY NWN NO YH YF HF KK HB HE PP ES Se
oN DN OT BP WD NY SH CO OHO Dn HB A fH WY NY | O&O

 

 

Case 3:19-cv-00299-SDD-RLB Document1 05/10/19 Page 12 of 21

communication involved; and the context in which the communication is taking place. In
determining what types of auxiliary aids and services are necessary, a public entity shall
give primary consideration to the requests of individuals with disabilities. In order to be
effective, auxiliary aids and services must be provided in accessible formats, in a timely
manner, and in such a way as to protect the privacy and independence of the individual
with a disability.”

39. Defendants had an affirmative responsibility to ensure that Plaintiff had an
equal opportunity to participate in or benefit from the proceedings in Justice Spencer’s
courtroom on the same basis as the non-disabled public would have. This entails having
access to all communications during the proceedings that is as effective as
communications with any other individual.

40. In order to provide Plaintiff with an equal opportunity to participate in the
proceedings, Defendants had an affirmative responsibility to provide Plaintiff with
auxiliary aids, particularly in the highly complex and significant context of a judicial
proceeding to determine whether Plaintiff should be evicted from her home. Defendants
also had a responsibility to give primary consideration to Plaintiffs expressed
preferences for the provision of an auxiliary aid in the form of CART services or an oral
interpreter. Defendants further had a responsibility to provide Plaintiff with her requested
auxiliary aid in a timely manner and to refrain from providing an alternate auxiliary aid,

such as written notes on a notepad, that is not as effective in affording Plaintiff an equal

-12-

 
So On HD A BW NO &

NO NO HN HPO NH NY HY HN WN FF FF KF KF KF KF OF OS lS
ont NN ON BPW NYO KS& CO OBO Dn HD A HP WW NY K CO

 

 

Case 3:19-cv-00299-SDD-RLB Document1 05/10/19 Page 13 of 21

opportunity to participate in the proceedings. Defendants failed entirely to comply with
these obligations.

41. Furthermore, Defendants were prohibited from either requiring Plaintiff to
provide auxiliary aids herself or imposing a surcharge to cover the costs of the provision
of auxiliary aids required to provide Plaintiff with the nondiscriminatory treatment that
she is entitled to under the ADA.

42. As such, Defendants discriminated against Plaintiff, on the basis of
disability, in violation of Title III of the ADA and its implementing regulations, by failing
to provide Plaintiff with access to effective communication so that Plaintiff may have an
equal opportunity to access Defendants’ services, programs, or activities, by failing to
provide either one of Plaintiff's requested auxiliary aids, by failing to give primary
consideration to Plaintiff's expressed preferences for auxiliary aids, and by placing the
responsibility for such provision onto Plaintiff.

43. Additionally, as set forth above, absent injunctive relief, there is a clear risk
that Defendants’ actions will recur with Plaintiff and/or additional deaf patients or
companions.

44. Plaintiff is therefore entitled to declaratory and injunctive relief as well as an
award of attorneys’ fees, costs, expenses, and compensatory damages pursuant to the
ADA, 42 U.S.C. § 12133.

CLAIM 2: VIOLATIONS OF SECTION 504 OF THE REHABILITATION
ACT

-13-

 
0 mH HN DH WH fF WY NO —

NO NO NO HO NO NHN HK NHN KN FH HB HH HH KH RP HRP RP ee
on HD ON BP WO NY KY CO HO Wn HD A Bh WW NY YK CO

 

 

Case 3:19-cv-00299-SDD-RLB Document1 05/10/19 Page 14 of 21

45. Plaintiff repeats and realleges all preceding paragraphs in support of this
claim.

46.  Atall times relevant to this action, Section 504 of the Rehabilitation Act, 29
U.S.C. § 794, has been in full force and effect and has applied to Defendants’ conduct.

47. At all times relevant to this action, the United States Department of Justice
(“DOJ”) regulations implementing Section 504 of the Rehabilitation Act, 28 C.F.R. Part
42, have been in full force and effect and have applied to Defendants’ conduct.

48.  Atall times relevant to this action, Plaintiff has had substantial limitations to
the major life activities of hearing, communicating, and working and has been an
individual with a disability within the meaning of the Rehabilitation Act, 29 U.S.C. §
705(9). At all times relevant to this action, the State of Louisiana received federal
financial assistance. Additionally, as an instrumentality of the State of Louisiana, The
Office of Justice of the Peace is a program or activity receiving federal financial
assistance pursuant to 29 U.S.C. § 794(b).

49. Section 504 of the Rehabilitation Act provides that “[n]o otherwise qualified
individual with a disability . . . shall, solely by reason of her or his disability, be excluded
from the participation in, be denied the benefits of, or be subjected to discrimination
under any program or activity receiving Federal financial assistance.” 29 U.S.C. § 794.

50. Pursuant to Federal regulations implementing Section 504 of the

Rehabilitation Act, programs or activities receiving Federal financial assistance may not

-14-

 
oe N DD vA fF WY NH

NM NO NO WH KH NH NY KN ND B&B FH FH BH HSB KF SF S| =|
on NSN MN Rh WY NY SK& CO ODO MOH HD HA F&F W NY =H O&O

 

 

Case 3:19-cv-00299-SDD-RLB Document1 05/10/19 Page 15 of 21

“deny a qualified individual with a disability the opportunity accorded others to
participate in, or benefit from, the aid, benefit, or service.” 28 C.F.R. § 42.510(b)(i).

51. Pursuant to Federal regulations implementing Section 504 of the
Rehabilitation Act, programs or activities receiving Federal financial assistance may not
“afford a qualified individual with a disability an opportunity to participate in or benefit
from the aid, benefit, or service that is not equal to that afforded others.” 28 C.F.R. §
42.510(b)(ii).

52. Pursuant to Federal regulations implementing Section 504 of the
Rehabilitation Act, programs or activities receiving Federal financial assistance may
not “provide a qualified individual with a disability with an aid, benefit, or service that is
not as effective in affording equal opportunity to obtain the same result, to gain the same
benefit, or to reach the same level of achievement as that provided to others.” 28 C.F.R. §
42.510(b)(iii).

53. Federal regulations implementing Section 504 of the Rehabilitation Act state
that “a recipient may not place a surcharge on a particular individual with a disability or
any class of individuals with disabilities to cover the costs of measures, such as the
provision of auxiliary aids, reasonable accommodations, or program accessibility, that are
required to provide that individual or class with the nondiscriminatory treatment required
by the Act or this subpart.” 28 C.F.R. § 42.510(h).

54. Federal regulations implementing Section 504 of the Rehabilitation Act

-15-

 
Co mH ND NH BP WW NY

BO bBo NY NHN HN NY NN NN NN YH KH KH HF HS HS OO ES S|
ont HD ON FP WD NY KY CO OO WAH A BP WW NY KH OS

 

 

Case 3:19-cv-00299-SDD-RLB Document1 05/10/19 Page 16 of 21

provide that “a recipient shall take appropriate steps to ensure that communications with
applicants, participants, beneficiaries, members of the public, and companions with
disabilities are as effective as communications with others.” 28 C.F.R. § 42.511(a).

55. Federal regulations implementing Section 504 of the Rehabilitation Act
provide that “a recipient shall furnish appropriate auxiliary aids and services where
necessary to afford qualified individuals with disabilities, including applicants,
participants, beneficiaries, companions, and members of the public, an equal opportunity
to participate in, and enjoy the benefits of, a service, program, or activity, of a recipient.”
28 C.F.R. § 42.511(b)(1).

56. Lastly, the “type of auxiliary aid or service necessary to ensure effective
communication will vary in accordance with the method of communication used by the
individual; the nature, length, and complexity of the communication involved; and the
context in which the communication is taking place. In determining what types of
auxiliary aids and services are necessary, a recipient entity shall give primary
consideration to the requests of individuals with disabilities. In order to be effective,
auxiliary aids and services must be provided in accessible formats, in a timely manner,
and in such a way as to protect the privacy and independence of the individual with a
disability.” 28 C.F.R. § 42.511(b)(2).

57. The Rehabilitation Act extends relief to “any person aggrieved” by

discrimination in violation thereof. 29 U.S.C. § 794a(a)(2).

-16-

 
0 Oa HN DH A FR W NHN =

NO po NO NH NY WH WN WN WN HH & KF KF KF KF Fe eS Se
oN DN OA FP WW NY KY CO BO Wn HR A Hh WOW NO KF CSC

 

 

Case 3:19-cv-00299-SDD-RLB Document1 05/10/19 Page 17 of 21

58. Defendants discriminated against Plaintiff, on the basis of disability, in
violation of 29 U.S.C. § 794, by failing to provide Plaintiff with access to effective
communication so that Plaintiff may have an equal opportunity to access Defendants’
services, programs, or activities, by failing to provide either one of Plaintiff's requested
auxiliary aids, by failing to give primary consideration to Plaintiff's expressed
preferences for auxiliary aids, and by placing the responsibility for such provision onto
Plaintiff.

59. Considering the foregoing allegations, absent injunctive relief there is a clear
risk that Defendants’ actions will recur with Plaintiff and/or other deaf patients or
companions.

60. Plaintiff is entitled to declaratory and injunctive relief, as well as an award
of attorneys’ fees, costs, and disbursements, and compensatory damages for the injuries
and loss she sustained as a result of Defendants’ discriminatory conduct and deliberate
indifference as hereinbefore alleged, pursuant to the Rehabilitation Act, 29 U.S.C. §
794(a).

CLAIM 3: VIOLATIONS OF THE LOUISIANA INTERPRETER’S LAW

61. Plaintiff repeats and realleges all preceding paragraphs in support of this
claim.

62. At all times relevant to this action, the Louisiana Interpreter’s Law, LA R.S.

§ 46:2361 et. seq., has been in full force and effect and has applied to Defendants’

-17-

 
o me N KH Wn fF WW YN —

NO NO NY NH NY WH ND HO NO HH HH FF | FSF KF OFS SE Se
on NHN ON BPW NY KH CO OO DH DBA vA BW NY KH CO

 

 

Case 3:19-cv-00299-SDD-RLB Document1 05/10/19 Page 18 of 21

conduct.

63. At all times relevant to this action, Plaintiff has been a person, who because
of hearing loss, has difficulty understanding communications and is deaf or hard of
hearing within the meaning of LAR.S. § 46:2362(4).

64. An “interpreter/transliterator” is defined as a “facilitator of communication
among persons with hearing and persons who are deaf or hard of hearing”. LA R.S. §
46:2362(3).

65. The Louisiana Interpreter’s Law requires that a presiding officer of any
judicial proceeding in the State of Louisiana “shall appoint and pay for a qualified
interpreter/transliterator to interpret or transliterate the proceedings to [a] person who is
deaf or hard of hearing” who is a party or witness. LA R.S. § 46:2364(A).

66. Plaintiff expressly requested that Justice Spencer provide and pay for either
an oral interpreter or CART services, both of which utilize persons trained to facilitate
communication between the hearing and the deaf or hard of hearing.

67. Justice Spencer affirmatively refused to comply with Plaintiff's request for
auxiliary aids. Furthermore, he placed the logistical and financial burden of obtaining
auxiliary aids onto Plaintiff.

68. Asa result, Defendants failed to comply with the plain requirement of the
Louisiana Interpreter’s Law in violation of LA R.S. § 46:2364(A) and failed to fulfill an

implied duty to Plaintiff created by this statute.

-18-

 
0 HFN NH HA fF W NY

NYO NO NO NY NH NY NWN NN WN FH HF HF HF KF oF OSE ES ES
oN DN OH FF WH NYO KH TFT OBO Bn KH A Hh WW NY KF CO

 

 

Case 3:19-cv-00299-SDD-RLB Document1 05/10/19 Page 19 of 21

69. Plaintiff is therefore seeks to recover compensatory damages for the injuries
she sustained as a result of Defendants’ conduct and deliberate indifference to her rights
under the Louisiana Interpreter’s Law as hereinbefore alleged.

70. Plaintiff also seeks injunctive relief enjoining similar future conduct in
violation of the Louisiana Interpreter’s Law as well as an award of attorneys’ fees and
costs.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully prays that this Court grant the following relief:

a. Enter a declaratory judgment, pursuant to Rule 57 of the Federal Rules of Civil
Procedure, stating that the policies, procedures, and practices of Defendants have
subjected Plaintiff to unlawful discrimination in violation of Title II of the Americans
with Disabilities Act, Section 504 of the Rehabilitation Act, and the Louisiana
Interpreter’s Law;

b. Issue an injunction forbidding Defendants from implementing or enforcing any
policy, procedure, or practice that denies deaf or hard of hearing individuals, or their
companions, meaningful access to and full and equal enjoyment of Defendants’ facilities,
services, or programs;

c. Issue an injunction ordering Defendants:

-19-

 
0 mean HD Wn FF WD NO —

NO NO NO NO NY WN NV WN DWN FH & HS HF KF KF FP S| Se
SoS N NHN NH PW NY KH DO OO DH HA NH PW NY KY CS

 

 

Case 3:19-cv-00299-SDD-RLB Document1 05/10/19 Page 20 of 21

i. to develop, implement, promulgate, and comply with a policy prohibiting
future discrimination against Plaintiff or other deaf or hard of hearing
individuals by failing to provide effective communication;

ii. to develop, implement, promulgate, and comply with a policy requiring that
when a deaf or hard of hearing individual requests an auxiliary aid, one
will be provided as soon as practicable for all services, programs, or
activities offered by Defendants, with priority given to the deaf or hard of
hearing individual’s preference;

iii. to develop, implement, promulgate, and comply with a policy to ensure that
Defendants will notify individuals who are deaf or hard of hearing of their
right to effective communication. This notification will include posting
explicit and clearly worded notices that Defendants will provide any
necessary auxiliary aid to ensure effective communication with deaf or
hard of hearing persons;

iv. to develop, implement, promulgate, and comply with a policy to ensure that
deaf or hard of hearing individuals are able to communicate through the
most appropriate method under the circumstances, recognizing that
auxiliary aids are not one-size-fit-all for all deaf and hard of hearing

individuals;

-20-

 
fo mo HN WD nO FP WD N

NO NO NO NW HM WP HN HN NO KF HF KF KF KF KF OF SF hh ES hl
oOo ND HD A FB W NY KH OF OO OB HN HD WA HBR WW NY K—& O&O

Case 3:19-cv-00299-SDD-RLB Document1 05/10/19 Page 21 of 21

v. to train all their agents, employees, and staff on a regular basis about the
rights of individuals who are deaf or hard of hearing under the ADA, the
RA, and the Louisiana Interpreter’s Law;

d. Award to Plaintiff:
i. Compensatory damages pursuant to the ADA, RA, and the Louisiana

Interpreter’s Law;

ii. Reasonable costs and attorneys’ fees pursuant to the ADA, the RA, the
ACA, and the Louisiana Interpreter’s Law;

iii. Interest on all amounts at the highest rates and from the earliest dates
allowed by law;

iv. Any and all other relief that this Court finds necessary and appropriate.

Dated: May 10, 2019
Respectfully Submitted,

 

JOHN VEAZEY LAW, LLC
16573 Airline Highway, Suite A
Prairieville, LA 70769
225-955-3121 (tel)
jveazey@johnveazeylaw.com

-21-

 

 

 

 
